Las Vegas, Nevada 89106-4614
(702) 382-2101

BROWNSTEIN HYATT FARBER SCHRECK, LLP
100 North City Parkway, Suite 1600

\OOO\\O‘\U\-PL)JN)-¢

N[\)[\)l\)[\.)[\)[\)[\)[\))-‘)-‘)-¢>-¢>-\o-¢)-)-‘»-¢)-¢
OO\IO\Ul-PUJN'-‘O\OOC\]O\LA-|>L»N’-*O

Adam P. Segal, Esq.
Nevada Bar No. 6120
Christopher M. Hurnes, Esq.
Nevada Bar No. 12782

BROWNSTEIN HYATT FARBER SCHRECK, LLP

100 North City Parkway, Suite 1600
Las Vegas, Nevada 89106
Telephone: (702) 382-2101
Facsimile: (702) 382-8135

Email: asegal@bhfs.com

Email: bcloveland@bhfs.com
Email: chumes@bhfs.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

BOARD OF TRUSTEES OF THE
ELECTRICAL WORKERS HEALTH AND
WELFARE TRUST; BOARD OF
TRUSTEES OF THE ELECTRICAL
WORKERS PENSION TRUST; AND
BOARD OF TRUSTEES OF THE LAS
VEGAS ELECTRICAL JOINT
APPRENTICESHIP AND TRAINING
TRUST FUND,

Plaintiffs,
vs.
PARSA POWER, LLC, a Nevada limited

liability company,
Defendants.

 

 

 

 

Before the Court is the Plaintiffs’, Board of Trustees of the Electrical Workers Health and
Welfare Trust; Board of Trustees of the Electrical Workers Pension Trust; and Board of Trustees
of the Las Vegas Electrical Joint Apprenticeship and Training Trust Fund (“Trust Funds”),
Motion for Default Judgment against Defendant Parsa Power, LLC (“Parsa Power”). Default

having been entered against Defendant, the Court having reviewed the Plaintiffs’ Motion,

18716295

Case No. 2:18-cv-00758-JAD-VCF

[-P-ROPOSED¥&)RDER GRANTING

MOTION FOR DEFAULT JUDGMENT

ECF'/\lo. /0

 

Las Vegas, Nevada 89106-4614
(702) 382-2101

BROWNSTEIN HYATT FARBER SCHRECK, LLP
100 North City Parkway, Suite 1600

\OOO\IO`\Ul-PL»J[\Jv-¢

N[\)I\)[\)[\)N[\)l\)l\))-‘)-d»-l)->-‘)-¢o-~>-v-‘»-d
OO\IO\Lh-PUJ[\)»-‘O\QO°\lO\Lh-{>UJN*_‘O

 

 

received oral argument at the February 8, 2019, Hearing, being fully advised, and good cause
appearing, the Court now makes the following findings of facts and conclusions of law.
I. Finding of Facts.

l. Plaintiffs Boards of Trustees are fiduciaries for purposes of the Employee
Retirement lncome Security Act of 1974 (“ERISA”).

2. Parsa Power, a Nevada limited liability company, acted as an employer Within the
State of` Nevada employing persons (“Covered Employees”) who perform work covered by
collective bargaining agreements (“CBA”) between Parsa Power and the Local Union No. 357 of
the Intemational Brotherhood of Electrical Workers.

3. The Trust Funds are ERISA employee benefit trust funds that provide benefits to
Covered Employees.

4. The CBA incorporates by reference the Trust Agreements establishing the Trust
Funds (“Trust Agreements”).

5 . Pursuant to the CBA and Trust Agreements, Parsa Power is obligated to make its
books and records available for a contract compliance review (“Audit”).

6. Despite the Trust Funds’ multiple requests, Parsa Power has failed to make its
books and records available for an Audit.

7. The Trust Funds have insufficient facts, records or information available to
calculate amounts due.

8. If an employer signatory to a CBA fails to make its books and records available for
an Audit, the Trust Agreements and the Trust Funds’ Collection Policy and Procedures permit the
Trust Funds to presume 3100,000 contributions owed annually.

9. The Trust Funds’ Collection Policy requires an additional $5,000 in attomey’s fees
and costs in any instance where the Trust Funds seek a delinquency judgment by default

judgment

18716295 2

 

Las Vegas, Nevada 89106-4614
(702) 382-2101

100 North City Parkway, Suite 1600

BROWNSTEIN HYATT FARBER SCHRECK, LLP

\OOO\]O\Ul-I>L)J[\J'-\

NN[\)[\)[\)N[\.)[\)N)-‘>-‘)-‘)-lr-¢r-¢>-¢)-¢>-‘>-¢
OO\IO\Ul-I>WNv-*O\OOO\]O\U\-PUJNF-‘C

 

 

II. Conclusions of Law.

1. “The general rule of law is that upon default the factual allegations of the
complaint, except those relating to the amount of damages, will be taken as true.” Geddes v.
United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977) (citing Pope v. U.S., 323 U.S. 1, 12 (1944)).

2. The Trust Agreements and 29 U.S.C. § 1145 require each employer, including
Parsa Power, to submit monthly remittance reports and to make timely contributions to the Trust
Funds on behalf of each employee who performs work covered by the CBA.

3. Federal law requires Parsa Power to also keep records for the purpose of verifying
Trust Funds contributions See 29 U.S.C. § 1027.

4. Federal Rule of Civil Procedure 55(b)(2) permits a court to grant default judgment
against a defendant who has failed to plead or defend an action. To determine Whether a default

judgment is appropriate, courts may consider the following factors:

(1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiffs
substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at
stake in the action; (5) the possibility of a dispute concerning material facts; (6)
whether the default Was due to excusable neglect, and (7) the strong policy
underlying the Federal Rules of Civil Procedure favoring decisions on the merits.

Eitel v. McCool, 782 F.2d 1470, 1471-1472 (9th Cir. 1986).

5. As to the first element of the Eitel test, the Trust Funds will suffer prejudice if
default judgment is not entered because they “‘will likely be without other recourse for recovery’
if default judgment is not entered in their favor.” Tr. of the Brl`cklayers & Alliea' Craflworkers
Local 13 Defl`ned Contribution Pension T rust for S. Nev. v. Tile Concepts, Inc., No. 2:16-cv-
01067-GMN-GWF, 2016 WL 8077987 (D. Nev. Dec. 7, 2016) (quoting Liberty Ins.
Underwriters, lnc. v. Scudier, 53 F. Supp. 3d 1308, 1318 (D. Nev. July 8, 2013)). The Trust
Funds have attempted to obtain the requested documents, however Parsa Power has refused to
produce them The Trust Funds therefore have no other recourse for recovery other than these
proceedings, in which Parsa Power failed to participate. The first Eitel factor favors entry of

judgment

18716295 3

 

Las Vegas, Nevada 89106-4614
(702) 382-2101

100 North City Parkway, Suite 1600

BROWNSTEIN HYATT FARBER SCHRECK, LLP

\OOO\\O\U\-PL)J[\)r-¢

N[\)[\)[\.)[\)N[\.)[\)[\))-¢>-¢)-¢r-~)-‘)-‘)-\»-‘v-¢)-¢
OO\lO\\JI~I>WNv-‘O\OOO\IO\UI-PWN'-‘O

 

 

6. The second and third Eitel factors address the merits and sufficiency of a
plaintist claim. Eitel, 782 F.2d at 1471-72. The facts are undisputed facts in this case due to
Parsa Power’s default. Parsa Power failed to meet its obligations to provide requested documents
and Parsa Power is therefore liable to the Trust Funds for assumed unpaid contributions, interest,
liquidated damages, audit fees and attorney’s fees. See 29 U.S.C. § 1132(g)(2). The second and
third factors favor an entry of default judgment.

7. The fourth Eitel factor concerns the damages at stake in the case. The damages in
this case are reasonable and well-documented, based on the Trust Funds’ governing documents
and 29 U.S.C. § 1132(g)(2). This factor also favors the entry of default judgment

8. Regarding the fifth Eitel factor, there is no possibility of dispute concerning the
material facts. Parsa Power has had a default entered against it, the allegations in the complaint
are therefore deemed admitted and taken as true. See Geddes v. United Fin. Group, 559 F.2d
557, 560 (9th Cir. 1977) (citing Pope v. U.S., 323 U.S. 1, 12 (1944)). Moreover, the evidence
shows that Parsa Power failed to provide documents as required by the Trust Funds’ Trust
Agreements and Collection Policy. Therefore, the fifth Eitel factor also favors the entry of
default judgment.

9. The sixth Eitel factor demonstrates that excusable neglect is not a factor here. The
Complaint was filed on April 25, 2018. (ECF No. 1) A Summons Was issued to Parsa Power on
April 26, 2018, and the registered agent accepted service of the Summons and Complaint on
May 3, 2018. (ECF Nos. 4 and 5.) Parsa Power failed to plead or otherwise defend the suit,
resulting in the entry of default on May 30, 2018. (ECF No.9.) Parsa Power had a month and a
half after it accepted service of the Summons and Complaint before the Trust Funds brought
their Motion for Default Judgment, but still failed to appear in these proceedings The sixth Eitel

factor favors the entry of a default judgment

18716295 4

 

Las Vegas, Nevada 89106-4614
(702) 382-2101

BROWNSTEIN HYATT FARBER SCHRECK, LLP
100 North City Parkway, Suite 1600

\OOQ\]O'\Lh-PL»J[\)»-¢

NN[\)[\)[\)N[\)N!\)>~)-‘»-\»-‘»-‘>-\)-l)-l»-‘»-¢
OO\lO\Lll-I>Wl\))-*O\OOO\]O\Lh-l>b)l\)i-‘O

 

 

10. The seventh and final Ez`tel factor also weighs in favor of entering default
judgment. Although “should be decided on the merits whenever reasonably possible,” Eitel, 782
F.2d at 1472, when defendants fail to answer the complaint, a decision on the merits is
“impractical, if not impossible.” Anzalone, 2018 WL 3004664 *7 (citing PepsiCo v. Cal. Sec.
Cans, 238 F.Supp.2d 1172, 1177 (C.D. Cal. Dec. 27, 2002)). “Thus, ‘the preference to decide a
case on the merits does not preclude a court from granting default judgment.” Pepsz`Co, 238 F.
Supp.2d at 1177 (quoting Kloepping v. Fireman ’s Fund, No. C 94-2684 TEH, 1996 WL 75314
(N.D. Cal. Feb. 13, 1996)). Here, Parsa Power’s failure to appear has made a decision on the
merits impractical, if not impossible.

11. The damages set forth by the Trust Funds’ and their corresponding calculations
are supported by the Trust Agreements, the Trust Funds’ Collection Policy, and 29 U.S.C.
1 132(g)(2).

IT IS HEREBY ORDERED, ADJUDICATED AND DECREED that judgment is entered
against Defendant Parsa Power, LLC, for delinquent employee benefit contributions ($196,742),
liquidated damages ($70,726), interest ($70,726), audit fees ($715) and attomey’s fees and costs

($7, 069) for a total of $345, 978. Z f EE'¢;;/g'] / §
77`,¢ Md$¢v` 0~»¢44\/ W% C?`/Mkd a::C `P{'(

DATEDthis$f_'{day Of lehman/j ,20117,c/M…7 ¢//`/roé

-/v en{WJa/gn¢afmd <'/09¢ %’SG“Y°

 

UNITED STATES DI DGE

BROWNSTEIN H ATT FARBER SCHRECK, LLP

QU

Adam P. Segal, Esq., Nevada Bar No. 6120
Christopher M. Humes, Esq., Nevada Bar No. 12782
100 North City Parkway, Suite 1600

Las Vegas, Nevada 89106-4614

Respectfully submitted by:

 

Attorneys for Plaz`nti#s

18716295 5

91

 

